DETAILED ACTION

Response to Amendment
The Amendment filed 1/12/2022 has been entered. Claims 1-2, 4-7, 9-14 and 16-18 remain pending in the application. Claim 8 and 15 were cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 10, 17 and 18, “the value or magnitude of the one or more operating parameter is adapted” is indefinite. Examiner notes that the limitation of “the value or magnitude” only refers to the third of three optional condition in claims 1, 13 and 14, does the claim require that the third option is satisfied, and if not how should this limitation be interpreted in the event that one of the other options is satisfied?
constituting a forestry machine” is infinite. It is unclear what weight should be given to “constituting”. What makes a mobile work machine considered as a forestry machine? Does “constituting a forestry machine” refer to an intended use of the claimed work machine? Or, does claim 13 require a forestry machine?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaye (US 20140096871 A1).
Regarding claim 1, Kaye teaches a control unit (110) for controlling a tree stem processing tool pivotably mounted to an articulated boom in such a way that an orientation of the tool (see Figures 2A-B) is changed when the tool is controllably rotated about a rotation axis that is oriented substantially vertically (see Figures 2A-B), the articulated boom being rotatably connected to a mobile work machine, wherein the control unit is adapted to: 
maintain a calculation model (see Figure 3), wherein the calculation model (step 301 and 302, see Figure 3) relates to one or more of the following: 
a predetermined direction (D) coinciding with a predetermined hazard direction (within 202) or being at a fixed angle in relation to the predetermined hazard direction, in which predetermined hazard direction a piece coming off a sawing apparatus of the tool is expected to fly during a power-driven operation of the tool for cross-cutting a 
a predetermined hazard trajectory (D) along which the piece is expected to fly during the power-driven operation of the tool (see Figure 2B, paragraph 0033-0035); 
maintain location data in the control unit, wherein the location data defines a predetermined location associated with the mobile work machine, a geographical place, or an object in the vicinity of the tool or a location in the vicinity of the tool (tracking via GPS transponder, paragraph 0027);
 automatically determine in the calculation model and on a basis of the location data (step 304, paragraph 0030) at one or more of the following: 
a separation prevailing between the predetermined hazard direction and the predetermined location during the power-driven operation (paragraph 0036-0038), and 
a distance prevailing between the predetermined hazard trajectory and the predetermined location during the power-driven operation (paragraph 0036-0038); and
automatically apply a control mode (step 305) in the control unit in which control mode the power-driven operation of the tool is controlled according to a predetermined dependency in such a way that one or more operating parameters influencing the power-driven operation of the tool vary as a function of the prevailing separation or the prevailing distance (paragraph 0036-0038), wherein a value of magnitude of the one or more operating parameter is adapted to decrease when it is established in control unit that prevailing separation or the prevailing distance has been decreased (such as stopping the driving of the chain in the tool to zero, when 
Regarding claim 2, Kaye teaches the predetermined hazard direction or the predetermined hazard trajectory is associated with the sawing apparatus of the tool (see Figure 5), the piece is a part of a saw chain in the sawing apparatus, and the saw chain is adapted to move in the sawing apparatus during the power-driven operation of the tool to cross-cut the tree stem (see Figure 5).
Regarding claim 4, Kaye teaches the prevailing separation is represented by the relative angle between the predetermined hazard direction and the predetermined location, whereby the one or more operating parameters are adapted to vary as a function of the relative angle determined by the control unit (paragraph 0036-0038).
Regarding claim 5, Kaye teaches the prevailing distance is represented by a distance between the predetermined hazard trajectory and the predetermined location, whereby the one or more operating parameters are additionally adapted to vary as a function of the distance determined by the control unit (paragraph 0036-0038).
Regarding claim 6, Kaye teaches the control mode is adapted to control the power-driven operation according to the predetermined dependency in such a way that the one or more operating parameters are additionally vary as a function of a distance prevailing between the predetermined location and the tool or a distance prevailing between the predetermined location and the sawing apparatus of the tool, the control unit being adapted to determine the distance (paragraph 0036-0038).
Regarding claim 7, Kaye teaches the one or more operating parameters include one or more of the following: a speed generated in the first actuator driving the swinging saw blade of the sawing apparatus (paragraph 0034, 0056).
Regarding claim 9, Kaye teaches the decreasing is adapted to take place when it is established in the control unit that the prevailing separation or the prevailing distance equals or is less than a predetermined threshold value (adjustment based on data, paragraph 0065).
Regarding claim 10, Kaye teaches the value or magnitude of the one or more operating parameters is adapted to decrease at its lowest to a magnitude or value that guarantees continuation of the power-driven operation (examiner notes that Kaye teaches the drive mechanism value is adjustable, therefore the lowest value of the drive mechanism while the blade is still running is consider to meet this limitation, paragraph 0062 and 0065).
Regarding claim 11, Kaye teaches the power-driven operation is cross-cutting a tree stem held in a substantially vertical position in the tool or cross-cutting a tree stem held in a substantially horizontal position in the tool (see Figure 5).
Regarding claim 12, Kaye teaches one or more sensors (paragraph 0029) operably connected to the control unit, wherein the control unit is adapted to receive information or data indicative of one or more of the following: the orientation of the tool, the predetermined direction, the predetermined hazard direction, and/or the predetermined hazard trajectory, and information or data indicative of the location of the predetermined location from the one or more sensors (paragraph 0029).
Regarding claim 13, Kaye teaches a mobile work machine constituting a forestry machine, comprising: 

a tree stem processing tool pivotably mounted to the articulated boom in such a way that an orientation of the tool is changed when the tool is controllably rotated about a rotation axis that is oriented substantially vertically (see Figures 2A-2B); and
a control unit for controlling the mobile work machine, the articulated boom, and the tool (see Figure 2A-2B): 
wherein the control unit is adapted to:
maintain a calculation model (see Figure 3), wherein the calculation model (step 301 and 302, see Figure 3) relates to one or more of the following: 
a predetermined direction (D) coinciding with a predetermined hazard direction (within 202) or being at a fixed angle in relation to the predetermined hazard direction, in which predetermined hazard direction a piece coming off a sawing apparatus of the tool is expected to fly during a power-driven operation of the tool for cross-cutting a standing tree or tree stem held in tool by way of the sawing apparatus (see Figure 2B, paragraph 0033-0035), and 
a predetermined hazard trajectory (D) along which the piece is expected to fly during the power-driven operation of the tool (see Figure 2B, paragraph 0033-0035); 
maintain location data in the control unit, wherein the location data defines a predetermined location associated with the mobile work machine, a geographical place, or an 
 automatically determine in the calculation model and on a basis of the location data (step 304, paragraph 0030) at one or more of the following: 
a separation prevailing between the predetermined hazard direction and the predetermined location during the power-driven operation (paragraph 0036-0038), and 
a distance prevailing between the predetermined hazard trajectory and the predetermined location during the power-driven operation (paragraph 0036-0038); and
automatically apply a control mode (step 305) in the control unit in which control mode the power-driven operation of the tool is controlled according to a predetermined dependency in such a way that one or more operating parameters influencing the power-driven operation of the tool vary as a function of the prevailing separation or the prevailing distance (paragraph 0036-0038), wherein a value of magnitude of the one or more operating parameter is adapted to decrease when it is established in control unit that prevailing separation or the prevailing distance has been decreased (such as stopping the driving of the chain in the tool to zero, when the is at the distance is at zero, controlling the drive mechanism as it get closer to the more hazard zones, paragraph 0036-0038, 0062 and 0065). 
Regarding claim 14, Kaye teaches a method for controlling a tree stem processing tool pivotably mounted to an articulated boom such that an orientation of the tool is changed when the tool is controllably rotated about a rotation axis that is oriented substantially vertically (see Figures 2A-2B), the articulated boom being rotatably connected to a mobile work machine 
maintain a calculation model (see Figure 3), wherein the calculation model (step 301 and 302, see Figure 3) relates to one or more of the following: 
a predetermined direction (D) coinciding with a predetermined hazard direction (within 202) or being at a fixed angle in relation to the predetermined hazard direction, in which predetermined hazard direction a piece coming off a sawing apparatus of the tool is expected to fly during a power-driven operation of the tool for cross-cutting a standing tree or tree stem held in tool by way of the sawing apparatus (see Figure 2B, paragraph 0033-0035), and 
a predetermined hazard trajectory (D) along which the piece is expected to fly during the power-driven operation of the tool (see Figure 2B, paragraph 0033-0035); 
maintain location data in the control unit, wherein the location data defines a predetermined location associated with the mobile work machine, a geographical place, or an object in the vicinity of the tool or a location in the vicinity of the tool (tracking via GPS transponder, paragraph 0027);
 automatically determine in the calculation model and on a basis of the location data (step 304, paragraph 0030) at one or more of the following: 
a separation prevailing between the predetermined hazard direction and the predetermined location during the power-driven operation (paragraph 0036-0038), and 
a distance prevailing between the predetermined hazard trajectory and the predetermined location during the power-driven operation (paragraph 0036-0038); and

applying the control mode by way of decreasing a value or magnitude of the one or more operating parameters according to the predetermined dependency when it is established in the control unit that the prevailing separation or the prevailing distance has been decreased (such as stopping the driving of the chain in the tool to zero, when the is at the distance is at zero, controlling the drive mechanism as it get closer to the more hazard zones, paragraph 0036-0038, 0062 and 0065). 
Regarding claim 16, Kaye teaches the magnitude or the value of the operating parameter is at its lowest when the prevailing separation or the prevailing distance is at its lowest (such as stopping the driving of the chain in the tool to zero, when the is at the distance is at zero, paragraph 0036-0038).
Regarding claim 17, Kaye teaches the value or magnitude of the one or more operating parameters is adapted to decrease at its lowest to a magnitude or value that guarantees continuation of the power-driven operation (examiner notes that Kaye teaches the drive mechanism value is adjustable, therefore the lowest value of the drive mechanism while the blade is still running is consider to meet this limitation, paragraph 0062 and 0065).
Regarding claim 18, Kaye teaches the value or magnitude of the one or more operating parameters is adapted to decrease at its lowest to a magnitude or value that (examiner notes that Kaye teaches the drive mechanism value is adjustable, therefore the lowest value of the drive mechanism while the blade is still running is consider to meet this limitation, paragraph 0062 and 0065).

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Kaye fails to teach slowing the rotational speed as the saw apparatus get near the hazard zone. Examiner notes that the zero speed of the saw device is considered to meet this claimed limitation of claim 1 (paragraph 0036-0038 of Kaye).
In response to applicant’s argument that Kaye’s stopping of the saw blade is not a power-driven operation stage. Examiner notes that claims 10, 16 and 17 only required “a magnitude or value that guarantees continuation of the power-driven operation”, which is considered to require the device to have a lowest speed of operation, thus examiner notes that Kaye teaches the drive mechanism value is adjustable, therefore the lowest value of the drive mechanism while the blade is still running is consider to meet this limitation, paragraph 0062 and 0065.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atarot (US 20180325604 A1) teaches reduce movement speed near a zone. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/15/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724